Title: John Adams to Thomas Jefferson, 29 May 1818
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Quincy May 29. 1818
          
          As Holly is a Diamond of a Superiour Water, it would be crushed to pouder by mountainous oppression in any other Country. Even in this, he is a light Shining in a dark place. His System is founded in the hopes of Mankind: but they delight more in their Fears. When will Men have juster Notions of the Universal eternal Cause? Then will rational Christianity prevail. I regrett Hollys Misfortune in not finding you, on his Account to whom an Interview with you would have been a lasting Gratification.
          Waterhouses Pen “Labitur et labetur,.” He has let it run on with too much fluency. I have not a tenth part of the Vivacity, Activity, Memory, or Promptitude and punctuality in Correspondence that he ascribes to me. I can answer but few of the Letters I receive, and those only with Short Scratches of the Pen.
          I agree with you that “it is difficult to say at what moment the Revolution began.” In my Opinion it began as early as the first Plantation of the Country. Independence of Church and Parliament was a fixed Principle of our Predecessors in 1620 as it was of Sam. Adams and Chris. Gadsden in 1776. And Independence of Church and Parliament were always kept in View in this Part of the Country and I believe in most others. The Hierarchy and Parliamentary Authority were dreaded and detested even by a Majority of professed Episcopalians.
          I congratulate you on your “Canine Appetite for reading.” I have been equally voracious for Several Years and it has kept me alive.
          It is policy in me to despize and abhor the “Writing Table” for it is a Bunch of Grapes out of reach; Had I your Eyes and Fingers I Should Scribble forever, such poor Stuff as you know I have been writting by fits and Starts for fifty or Sixty years without ever correcting or revising any thing.
          Helluo as I am, I hunger and thirst after what I Shall never See, Napolions Publication of the Report of his Institute of Cairo. Denons Volumes have excited an inextinguishable Curiosity for an unattainable Object.
          Mr Coffee has been mentiond to me by my Son. He will be welcome. But though Robin is alive he is not alive like to be. Mr Coffee must be very quik or Robbin may die in his hand.
          Mr Binon a French Artist from Lyons who has Studied eight years in Italy has lately taken my Bust. He appears to be an Artist and a Man of Letters, I let them do what they please with my old head.
          
          When We come to be cool in the future World, I think We cannot choose but Smile at the gambols of Ambition Avarice Pleasure Sport and Caprice here below. Perhaps We may laugh like the Angels in the French Fable. At a convivial repast of a Clubb of Choice Spirits of whom Gabriel and Michael were the most illustrious, after Nectar and ambrosia had Sett their hearts at Ease, they began to converse upon the Mechanique Cœleste. After discussing the Zodiack and the Constellations and the Solar System they condescended to this Speck of dirt the Earth, and remarked Some of its Inhabitants, The Lyon the Elephant the Eagle and even the Fidelity Gratitude and adroitness of the Dog. At last one of them recollected Man. What a fine Countenance! What an elegant figure! What Subtilty, Inginuity, Versatillity Agility! And above all, a rational Creature! At this the whole board broke out into a broad Ha! Ha! Ha! that resounded through the Vault of Heaven: exclaiming “Man a rational Creature”! How could any rational Being even dream that Man was a rational Creature?
          After all, I hope to meet my Wife and Friends, Ancestors and Posterity, Sages ancient and modern. I believe I could get over all my Objections to meeting Alec Hamilton and Tim Pick, if I could perceive a Symptom of Sincere Penitence in either.
          
            My fatigued Eyes and Fingers command me very reluctantly of to subscribe abruptly
            John Adams.
          
        